Terral, J.,
delivered the opinion of the court.
The sale of the stock of goods by Cox to Stewart passed title to Stewart, which Cox cannot impugn. It was Stewart’s right to claim as against Wilkinson Brothers a good title to the exempt property sold to him by Cox, however defective his title might be as to his nonexempt property by reason of the *507alleged fraud in respect to Cox’s creditors. The law adjudged the title to tbe stock of goods fraudulently sold by Cox to Stewart to be in Cox, so far as his creditors are concerned. In no event, and for no purpose, was the title beneficially restored to Cox. . Between Stewart and Cox and all others except creditors of Cox the title to the property was in Stewart. It was Stewart’s right to set up and claim the exemption if any existed, and, if he lost or waived the right, it is a matter of which Cox cannot complain. His sale of the property to Stewart, whether hona fide or fraudulently done, passed all his title to Stewart. Creditors may intervene, and subject the nonexempt property to the payment of their debts, but the title to whatever part of it is not subjected to the claims of creditors abides in Stewart.

Affirmed.